Citation Nr: 1755992	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  06-36 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 10 percent from June 29, 2006 and in excess of 50 percent from October 3, 2016 for adjustment disorder with anxiety and depressed mood.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States 


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1982 to October 2004.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  A November 2016 rating decision increased the rating for the issue on appeal to 50 percent, effective October 3, 2016.  Despite the grant of a higher rating, the Veteran has not been awarded the highest possible rating, and his claim remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In October 2008, the Board remanded the case for additional development and it now returns for further appellate review.


FINDINGS OF FACT

1.  For the period from June 29, 2006 to October 2, 2016, the Veteran's adjustment disorder with anxiety and depressed mood manifested in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  For the period from October 3, 2016, the Veteran's adjustment disorder with anxiety and depressed mood manifested in occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent, but no higher, from June 29, 2006 to October 2, 2016 for adjustment disorder with anxiety and depressed mood have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9413.

2.  The criteria for a rating in excess of 50 percent from October 3, 2016 for adjustment disorder with anxiety and depressed mood have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9440. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Consideration of the appropriateness of "staged ratings" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In the present case, service connection for anxiety was granted in November 2005, at which time the AOJ assigned an initial noncompensable rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9413, effective November 1, 2004.  The March 2007 rating decision currently on appeal increased the rating to 10 percent effective June 29, 2006.  An October 2008 Board decision denied a compensable rating prior to June 29, 2006.  A November 2016 rating decision increased the rating to 50 percent, effective October 3, 2016 under Diagnostic Code 9440.

Mental disorders are evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130.  A 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability rating to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms.  A veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Entitlement to a rating in excess of 10 percent from June 29, 2006 - October 2, 2016

A June 2006 treatment note shows that the Veteran reported a history of depression for which he was previously treated.  He reported the return of symptoms to include mild anxiety which he self-treated.  He did not have any feelings of hopelessness, no loss of interest in friends or family, and he expressed a desire to continue living.  He denied suicidal or homicidal ideation.

In September 2006 correspondence, the Veteran stated that, due to high levels of stress in his personal and professional life, pending job loss, and history of anxiety and depression, he was experiencing recurring symptoms along with decreased concentration ability which greatly impacted his work efficiency and ability to perform occupational tasks.

At a January 2007 VA examination conducted at the U.S. Naval Hospital in Japan, the Veteran stated that he had recent anxiety symptoms brought on by stress in his family life with his 10-year marriage and his civilian work on the base.  He described decreases in energy level, appetite, and ability to concentrate at work.  The examiner stated that it was difficult to assess the impact of the Veteran's symptoms based on one visit.

The Veteran divorced from his spouse in December 2007 by mutual agreement, and he remarried in May 2008.

At an October 2011 medical appointment, the Veteran reported having an excellent general feeling overall.  He denied any suicidal or homicidal thoughts and said he felt safe at home.
At a December 2015 VA Gulf War Registry examination, the Veteran reported that he suffered from anxiety and depression, and specifically had stress that was related to work.  He said he felt sad and had crying spells.  He denied suicidal ideation.

He underwent a VA mental health consult in December 2015.  He noted his relationship with his wife was strained.  He said he experienced irritability and excessive worry and anxiety.  He denied having panic attacks.  He noted that helpful solutions to his anxiety and worry included keeping busy, exercise, spirituality and religion, and in the past, medication.

An April 2016 VA treatment note shows that the Veteran was seen for anxiety and depression, and reengaged in mental health services.  He said not much had changed since he was seen in December 2015, but that his marital strain was the same.  The Veteran was not in any distress, had good grooming, hygiene, and eye contact, and an anxious mood.  He denied suicidal or homicidal ideation, intent, or plan.  

With regard to the period from June 29, 2006 to October 2, 2016, after a careful review of all the evidence of record, the Board finds that the Veteran's symptomatology more nearly approximates the criteria contemplated by a 30 percent rating, but no higher.  

Specifically, from June 29, 2006, the Veteran's adjustment disorder was manifested by symptoms such as the following: marital strain, irritability, worry, anxiety, decreased concentration, decreased energy level and appetite, and crying spells.  The lay and medical evidence supports a finding that during this time period, the Veteran's symptoms resulted in occasional decreases in work efficiency, with impact on his ability to perform occupational tasks.  Collectively, these symptoms are of the type, extent, severity, and/or frequency that more nearly approximate those contemplated by a 30 percent rating.  

That stated, the Board finds that the preponderance of the evidence is against a finding that his adjustment disorder resulted in occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment, warranting a rating higher than 30 percent during this time period. 

In this regard, the Veteran has shown that he generally functioned satisfactorily from June 2006 to October 2016.  There is evidence of some social impairment as he divorced from his spouse in December 2007.  There is also evidence of some occupational impairment as the Veteran reported stress related to a decrease in work efficiency.  The Veteran noted that he self-treated his anxiety with exercise, activities, and religion.  The Board notes that in October 2011, he reported an "excellent" general feeling overall.  Accordingly, the Board finds that the Veteran's occupational and social impairment, although present during this time period, was not so severe as to manifest in reduced reliability and productivity.  As the Board finds that the Veteran has not met the criteria for the next higher rating of 50 percent for the period from June 29, 2006 to October 2, 2016, there is no basis to consider the applicability of the criteria under the 70 or 100 percent rating criteria.  Indeed, the Veteran has not exhibited the typical symptoms associated with those ratings, nor has his disability manifested in deficiencies most areas such as work, school, family relations, judgment, thinking or mood, or total occupational and social impairment.

Thus, overall, the Board finds that the frequency and severity of the Veteran's adjustment disorder symptoms most closely approximates those contemplated by the 30 percent rating, so as to warrant the assignment of a 30 percent rating from June 29, 2006 to October 2, 2016.  38 C.F.R. § 4.130.  As noted above, the Board previously determined in an October 2008 decision that a compensable rating was not warranted for all times prior to June 29, 2006. 

Entitlement to a rating in excess of 50 percent from October 3, 2016

Most recently, the Veteran was provided a VA mental disorders examination in October 2016.  The examiner summarized the Veteran's level of occupational and social impairment as that of impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

The Veteran reported that he had remarried and had two children.  He said he moved to Hawaii with his family for a job-related opportunity.  He reported marital tension.  With respect to employment, he reported work as a sexual assault coordinator which consisted of policy writing, implementation and supervision.  He said he worked five days a week from 6:00 a.m. to 5:00 p.m.  He reported no difficulty getting along with his coworkers but said he tended to isolate himself from people by keeping his door closed.  He said he was not presently taking any medications or receiving mental health treatment.   

Physically, the Veteran's behavior was normal, his affect was appropriate, his attitude was cooperative, and he was neat and clean in appearance.  His speech and thought processes were normal, and he was well oriented to time, place, and person.  He reported feeling depressed every day and having crying spells on a daily basis.  He denied suicidal or homicidal ideation.  He said he had no trouble falling asleep but his sleep was short and non-restorative.  He reported sleepless nights.  He said he felt anxious due to his job demands and marital tension.  He denied any legal or behavioral problems.  He denied the use of alcohol or drugs.  He endorsed symptoms to include: depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner did not provide a GAF score because it was noted that it was no longer used in the DSM-5.

Based on that examination, the RO assigned a rating of 50 percent from October 3, 2016, the date of the examination.  The Board finds that a rating in excess of 50 percent is not warranted from that date.  In this regard, the Veteran continued to report marital tension and noted his full-time job as a sexual assault coordinator.  He did not report any difficulty in getting along with his coworkers, but occasionally closed his office door.  He denied any current mental health treatment.  Physically, he had normal behavior, appropriate affect, cooperative attitude, and appropriate hygiene.  He did report sleep impairment, depressed mood, and disturbances in motivation and mood.  Accordingly, the Board does not find that those symptoms more nearly approximate occupational and social impairment with deficiencies in most areas, such as work and family relations, so as to warrant a 70 percent rating.  There is simply no evidence that the Veteran has struggled in maintaining employment on a full-time basis or that he struggles with social relationships.  He has consistently reported tension and strain with regard to his marriage, and the Board finds that such impairment is contemplated by the 50 percent rating criteria.  

The record has never suggested that the Veteran has ever suffered from hallucinations, delusion, or suicidal or homicidal ideation.  Accordingly, a higher rating is not warranted on that basis.  

In summary, the evidence supports a finding that, from June 29, 2006, to October 2, 2016, the Veteran's adjustment disorder with anxiety and depressed mood was characterized by symptomatology which resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which is consistent with no more than a 30 percent rating.  From October 3, 2016, the Veteran's adjustment disorder with anxiety and depressed mood was characterized by symptomatology resulting in occupational and social impairment with reduced reliability and productivity, which is consistent with no more than a 50 percent disability rating.

With regard to the Veteran's lay statements, he is certainly competent to report on symptoms and credible to the extent that he believes that the severity of his adjustment disorder is such that a higher rating is warranted.  See Layno v. Brown, 6 Vet. App 465, 469 (1994).  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the nature and severity of his adjustment disorder.  In this regard, the Board notes that the VA treatment providers and examiners have the training and expertise necessary to assess the type and degree of the impairment associated with the Veteran's adjustment disorder.  For these reasons, greater evidentiary weight is placed on the VA examination reports.

Thus, the Veteran's adjustment disorder with anxiety and depressed mood warrants a rating of 30 percent from June 29, 2006, and a rating of 50 percent from October 3, 2016, but no higher.  In denying any higher ratings for adjustment disorder with depressed mood and anxiety, the Board finds that the benefit of the doubt doctrine is inapplicable.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a 30 percent rating, but no higher, for adjustment disorder with anxiety and depressed mood from June 29, 2006 to October 2, 2016 is granted.

Entitlement to a rating in excess of 50 percent for adjustment disorder with anxiety and depressed mood from October 3, 2016 is denied.



____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


